Citation Nr: 0512302	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-25 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation at the current rate provided in 
38 U.S.C.A. § 1114(j) as of May 23, 1991, for a 100 percent 
evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
post-traumatic stress disorder on May 23, 1991; by rating 
decision in December 1991, service connection was granted and 
effective the date of the claim, an initial evaluation of 10 
percent was assigned, which the veteran appealed.

2.  By rating decision in April 1993, the initial evaluation 
was increased to 50 percent effective the date of claim; by 
rating decision in December 2001, an assignment was made of 
an initial evaluation of 100 percent from the date of claim 
and in March 2002, the veteran was notified of his monthly 
entitlement amount, the payment start dates for each change 
in amount, and the reason for the change.

3.  The veteran was retroactively paid according to the 
specific monthly entitlement amounts specified by statute at 
38 U.S.C.A. § 1114, ranging from $1,620 monthly beginning on 
June 1, 1991, to $2,163 monthly, beginning on December 1, 
2001. 


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 for the period prior to December 1, 
2001 (from May 23, 1991 through November 30, 2001).  38 
U.S.C.A. §§ 1114(j), 5109A(b) (West 2002); 38 C.F.R. § 
3.105(a) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect the 
issue on appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that the enactment of VCAA does not 
affect matters on appeal when the question is limited to one 
of statutory interpretation.  See also Smith v. Gober, 15 
Vet. App. 227 (2000) (holding that VCAA did not affect the 
issue presented of whether a Federal statute allows the 
payment of interest on past due payments). 

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  The RO took appropriate steps in developing this 
claim and no other development is warranted because the law, 
and not the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, 
any deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  Also see VAOPGCPREC 5-
2004, holding that under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA) is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit, and 
that under 38 U.S.C. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.

Historically, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD) on May 
23, 1991.  By rating decision in December 1991, service 
connection was granted and an assignment of an initial 
evaluation of 10 percent was made effective on the date the 
veteran filed his claim.  The veteran perfected an appeal of 
the initial assignment.  By rating decision in April 1993, 
the veteran was awarded an assignment of initial evaluation 
of 50 percent for PTSD from the date of claim and a 100 
percent evaluation from October 21, 1992, pursuant to 
38 C.F.R. § 4.29 (Ratings for service-connected disabilities 
requiring hospital treatment or observation).  The 50 percent 
evaluation was resumed on February 1, 1993.  The veteran 
continued his appeal, which the Board denied in February 
1998.   The veteran appealed that decision to the Court of 
Appeals for Veterans Claims (formerly, the Court of Veterans' 
Appeals, hereafter "the Court").  Pursuant to a Joint 
Motion for Remand and Stay of Proceedings, the Court issued 
an Order in April 1999, which vacated the Board's decision 
and remanded the matter for further consideration.  The Board 
remanded the matter in February 2000 for further development, 
including a psychiatric examination.

By rating decision in December 2001, the RO assigned an 
initial evaluation of 100 percent for PTSD.  Notification of 
the decision was sent in March 2002.  The notification letter 
indicated the initial amount of $1620.00 per month was 
awarded as of June 1, 1991 with successive increases on 
December 1st of each year, culminating in an award of 
$2163.00 per month as of 12/1/01.  The letter disclosed that 
the yearly increases resulted from legislative adjustment on 
December 1st of each year.

The veteran's attorney  contends that 38 U.S.C.A. § 1114(j) 
entitles the veteran to $2163.00 per month from June 1, 1991.  
He asserts that the plain language of that statute, "if and 
while the disability is rated total the monthly compensation 
shall be $2, 163", requires VA to compensate the veteran at 
the later rate from June 1, 1991.  

The rates of disability compensation payable to veterans are 
established by law at 38 U.S.C.A. § 1114.  These rates are 
periodically adjusted by Congress, usually on an annual 
basis.  The current version of 38 U.S.C.A. § 1114(j), 
providing for 100 percent disability to be payable at $2,193 
monthly, was made effective by Congress "on December 1, 
2001."  Pub. L. No. 107-94, Section 7, 115 Stat. 902 (Dec. 
21, 2001).  In previous years, Congress consistently 
specified the actual effective dates for amendments to 
Section 1114.

Although the veteran's attorney argues that the "plain 
language" of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time the December 2001 rating decision was 
issued, the Board notes that such argument has been 
specifically considered and rejected by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  
Specifically, the Federal Circuit held that such an argument 
would be tantamount to reading the statute's incorporation of 
an explicit dollar amount as a waiver of sovereign immunity 
and as an expression of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] in real, 
rather than nominal, dollars.  This argument fails because § 
1114 does not address the issue of retroactive payments, much 
less provide a clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing to 
retroactive payments.  Sandstrom v. Principi, 358 F.3d 1376, 
1380 (Fed. Cir. 2004).

In Sandstrom as in this case, the veteran was awarded past 
due benefits.  Also as in this case, the veteran in Sandstrom 
argued that VA had erroneously calculated the rate of his 
retroactive benefits during the time period in question by 
applying the monthly rate in effect for the initial year (in 
that case, 1969), then increasing the monthly amount due by 
the amount authorized by statute during that time period.  
The veteran in Sandstrom asserted that the amount should have 
been calculated according to the current rate, so that the 
1996 correction made in that case would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected his arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the facts in the instant case fall squarely 
within the holding of the Federal Circuit in Sandstrom.  

The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the Chief Legal 
Officer of the Department.  38 U.S.C.A. § 7104(c).  It is 
clear that the law with respect to monetary amounts payable 
to veterans for service-connected disability does not provide 
a basis to award the benefit sought by the veteran.  Thus, 
the appeal must be denied.  

Where, as here, the law and not the evidence is dispositive 
of an veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 30 (1994).


ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163, for the period from June 1, 1999 to through November 
30, 2001, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


